DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8, 13, 14, 15, 20, 21, 22, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0084551 to Shin et al. (hereinafter Shin).

In regard claim 8, Shin teaches or discloses a method for wireless communication, comprising: 
the WTRU may receive a DCI format on PDCCH that indicates activation of a configuration for one or more carrier segment(s));
determining a DCI format of the DCI, wherein the DCI format of the DCI is a first type
of DCI format or a second type of DCI format (see Fig. 1b, paragraphs [0073], [0074], [0099], and [0175], there may be a number of different DCI formats (e.g., format 0 (UL grant), formats 1 (non-MIMO), formats 2 (DL MIMO) and/or formats 3 (power control)). The WTRU may determine whether or not it is to act on control signaling in a given sub-frame by monitoring the PDCCH for specific data control information messages (hereafter DCI formats). PDCCH DCI formats 1, 2, 2A, 2B and 2C with type 1 resource allocation may have the same format and PDCCH DCI formats with a type 2 resource allocation may not have a resource allocation header field. The WTRU may determine that a DCI format may be of a certain type and/or may include an explicit indication (e.g., a field and/or flag)),
the first type of DCI format corresponds to a first resource scheduling mode (see Fig. paragraphs [0099], [0114], and [0265], two resource allocation schemes Type 0 and Type 1 may be supported for PDCCH with uplink DCI format where the selected resource allocation type for a decoded PDCCH may be indicated by a resource allocation type bit where type 0 may be indicated by 0 value and/or type 1 may be indicated otherwise),
the second type of DCI format corresponds to a second resource scheduling mode (see paragraphs [0099], [0109], and [0111], PDCCH with DCI format 1A, 1B, 1C and 1D may have a type 2 resource allocation while PDCCH with DCI format 1, 2, 2A, 2B and 2C may have type 0 or type 1 resource allocation. For PDCCH DCI format 1A, 1B and/or 1D, a type 2 resource allocation field may consist of a resource indication value (RIV) corresponding to a starting resource block (RB.sub.start) and a length in terms of virtually contiguously allocated resource blocks L.sub.CRBs)), 
the first resource scheduling mode indicates a time domain resource in unit of slot (see paragraphs [0071], [0072], and [0266], the basic time-domain unit for dynamic scheduling may be one sub-frame consisting of two consecutive timeslots. This may be referred to as a resource-block pair),
the second resource scheduling mode indicates a time domain resource in unit of symbol (see paragraphs [0071], [0072], [0073], and [0261], a resource element (RE) may correspond to one (1) sub-carrier during one (1) OFDM symbol interval. Resource allocation methods for the extended control region of PDSCH for carrier segment DCI may follow predetermined frequency first then time/OFDM symbols.  Resource allocation methods for the extended control region of PDSCH for carrier segment DCI may follow predetermined time/OFDM symbols first then frequency); and 
determining a resource scheduling mode of a data channel corresponding to the DCI according to the DCI format of the DCI (see Fig. 1b, paragraphs [0073], [0108], [0164], and [0171], in resource allocations of type 2, the resource block assignment information may indicate to a scheduled WTRU a set of contiguously allocated localized virtual resource blocks and/or distributed virtual resource blocks. The DCI format used for resource allocation may extend the R10 control signaling, (e.g., the WTRU may implicitly determine whether or not it may decode downlink assignments (or transmit for uplink grants) for the concerned cell in the given subframe. For example, for downlink transmissions the WTRU may use a configuration to determine whether or not additional RBs may be used (and/or may be concatenated) with the downlink RB assignment for PDSCH indicated in the received DCI.  For example, for uplink transmissions the WTRU may use a configuration to determine whether or not additional RBs may be used (and/or may be concatenated) with the granted uplink RB resources for PUSCH indicated in the received DCI).

In regard amended claims 13, 20, and 27, Shin teaches or discloses the method according to claim 8, wherein receiving the DCI from the network device comprises:
receiving the DCI from the network device on a first resource, wherein when the first resource is a resource in unit of slot (see paragraphs [0071], [0164], [0168], [0171], and [0172], 12 consecutive sub-carriers during a 0.5 ms timeslot may constitute one (1) resource block (RB). For downlink transmissions the WTRU may use a configuration to determine whether or not additional RBs may be used (and/or may be concatenated) with the downlink RB assignment for PDSCH indicated in the received DCI. The WTRU may receive in the control signaling for the dynamic scheduling of a codeword (e.g., DCI on PDCCH) in a given subframe an indication of what set of resource allocation it may use for the carrier segment), 
the DCI format is the first type of DCI format (see paragraphs [0099], and [0114], PDCCH DCI formats 1, 2, 2A, 2B and 2C with type 1 resource allocation may have the same format and may be distinguished from each other via the single bit resource allocation header field which exists depending on the downlink system bandwidth), and 
when the first resource is a resource in unit of symbol, the DCI format is the second type of DCI format (see paragraphs [0071], [0073], [0170], and [0261]); and 
determining the DCI format of the DCI (see paragraphs [0073], [0108], [0164], the WTRU may determine whether or not it is to act on control signaling in a given sub-frame by monitoring the PDCCH for specific data control information messages (hereafter DCI formats) scrambled) comprises:
determining the DCI format of the DCI according to the first resource (see paragraphs [0073], [0108], [0164], [0171], [0175], and [0185]).

In regard claims 14, 21, and 28, Shin teaches or discloses the method according to claim 13, wherein the first resource is a control resource set or a search space for transmitting a physical downlink control channel (see paragraphs [0073]).

In regard amended claim 15, Shin teaches or discloses a network device, comprising:
a transceiver, used for sending downlink control information (DCI) to a terminal device through a first DCI format among multiple DCI formats (see paragraphs [0074], [0298], there may be a number of different DCI formats (e.g., format 0 (UL grant), formats 1 (non-MIMO), formats 2 (DL MIMO) and/or formats 3 (power control)). The starting OFDM symbol for PDSCH of an extension carrier may be signaled in a (e.g., newly defined) PDSCH starting position field in the corresponding PDCCH of the extension carrier where the PDCCH may be transmitted in an associated legacy WTRU. For example, the TPC bit field (e.g., with 2 bits) in the R-10 PDCCH with DCI format 1/1A/2/2A/2B/2C may be replaced by the PDSCH 
starting position field),
wherein the multiple DCI formats comprise a first type of DCI format and a second type of DCI format (see paragraph [0074], there may be a number of different DCI formats (e.g., format 0 (UL grant), formats 1 (non-MIMO), formats 2 (DL MIMO) and/or formats 3 (power control))),
two resource allocation schemes Type 0 and Type 1 may be supported for PDCCH with uplink DCI format where the selected resource allocation type for a decoded PDCCH may be indicated by a resource allocation type bit where type 0 may be indicated by 0 value and/or type 1 may be indicated otherwise),
the second type of DCI format corresponds to a second resource scheduling mode (see paragraphs [0099], [0109], and [0111], PDCCH with DCI format 1A, 1B, 1C and 1D may have a type 2 resource allocation while PDCCH with DCI format 1, 2, 2A, 2B and 2C may have type 0 or type 1 resource allocation. For PDCCH DCI format 1A, 1B and/or 1D, a type 2 resource allocation field may consist of a resource indication value (RIV) corresponding to a starting resource block (RB.sub.start) and a length in terms of virtually contiguously allocated resource blocks L.sub.CRBs)), 
the first resource scheduling mode indicates a time domain resource in unit of slot (see paragraphs [0071], [0072], and [0266], the basic time-domain unit for dynamic scheduling may be one sub-frame consisting of two consecutive timeslots. This may be referred to as a resource-block pair), the second resource scheduling mode indicates a time domain resource in unit of symbol (see paragraphs [0071], [0072], [0073], and [0261], a resource element (RE) may correspond to one (1) sub-carrier during one (1) OFDM symbol interval. Resource allocation methods for the extended control region of PDSCH for carrier segment DCI may follow predetermined frequency first then time/OFDM symbols.  Resource allocation methods for the extended control region of PDSCH for carrier segment DCI may follow predetermined time/OFDM symbols first then frequency), and 
or the second type of DCI format (see paragraphs [0078], [0083], [0099], and [0298], DCI format 1 (DL assignment). DCI format 2 (DL assignment for spatial multiplexing). PDCCH DCI formats 1, 2, 2A, 2B and 2C with type 0 and PDCCH DCI formats 1, 2, 2A, 2B and 2C with type 1 resource allocation may have the same format and may be distinguished from each other via the single bit resource allocation header field which exists depending on the downlink system bandwidth, where type 0 may be indicated by 0 value and type 1 may be indicated otherwise.  PDCCH with DCI format 1A, 1B, 1C and 1D may have a type 2 resource allocation while PDCCH with DCI format 1, 2, 2A, 2B and 2C may have type 0 or type 1 resource allocation); and 
the transceiver is further used for transmitting a data channel through a resource scheduling mode corresponding to the first DCI format (see Figs. 1a and 1b, paragraphs [0035], [0039], and [0073], a transceiver 120, a transmit/receive element 122. The base stations 114a and 114b, and/or the nodes that base stations 114a and 114b may represent, such as but not limited to transceiver station (BTS), a Node-B, a site controller, an access point (AP), a home node-B, an evolved home node-B (eNodeB), a home evolved node-B (HeNB), a home evolved node-B gateway, and proxy nodes, among others, may include some or all of the elements depicted in FIG. 1B and described herein. The NW may control physical radio resources using the Physical Downlink Control Channel (hereafter PDCCH). Control messages may be transmitted using specific formats (e.g., DCI formats)).

In regard amended claim 22, Shin teaches or discloses a terminal device (see Fig. 1b), comprising:
the WTRU may receive a configuration for a semi-static resource allocation applicable to a subset of the RBs of the carrier segment for a concerned serving cell using RRC signaling. The WTRU may receive a downlink assignment for a PDSCH transmission in a DCI message on PDCCH (e.g., cross-carrier scheduled) in a given subframe in which the semi-static configuration of RBs for the carrier segment is applicable); and 
a processor used for determining a DCI format of the DCI (see Fig. 1b, paragraphs [0044], [0175], and [0185], the WTRU may determine that a DCI format may be of a certain type and/or may include an explicit indication (e.g., a field and/or flag));
wherein the DCI format of the DCI is a first type of DCI format or a second type of DCI format (see paragraphs [0078], [0083], [0099], and [0298], DCI format 1 (DL assignment). DCI format 2 (DL assignment for spatial multiplexing). PDCCH DCI formats 1, 2, 2A, 2B and 2C with type 0 and PDCCH DCI formats 1, 2, 2A, 2B and 2C with type 1 resource allocation may have the same format and may be distinguished from each other via the single bit resource allocation header field which exists depending on the downlink system bandwidth, where type 0 may be indicated by 0 value and type 1 may be indicated otherwise.  PDCCH with DCI format 1A, 1B, 1C and 1D may have a type 2 resource allocation while PDCCH with DCI format 1, 2, 2A, 2B and 2C may have type 0 or type 1 resource allocation),
the first type of DCI format corresponds to a first resource scheduling mode (see Fig. paragraphs [0099], [0114], and [0265], two resource allocation schemes Type 0 and Type 1 may be supported for PDCCH with uplink DCI format where the selected resource allocation type for a decoded PDCCH may be indicated by a resource allocation type bit where type 0 may be indicated by 0 value and/or type 1 may be indicated otherwise),
the second type of DCI format corresponds to a second resource scheduling mode (see paragraphs [0099], [0109], and [0111], PDCCH with DCI format 1A, 1B, 1C and 1D may have a type 2 resource allocation while PDCCH with DCI format 1, 2, 2A, 2B and 2C may have type 0 or type 1 resource allocation. For PDCCH DCI format 1A, 1B and/or 1D, a type 2 resource allocation field may consist of a resource indication value (RIV) corresponding to a starting resource block (RB.sub.start) and a length in terms of virtually contiguously allocated resource blocks L.sub.CRBs)), 
the first resource scheduling mode indicates a time domain resource in unit of slot (see paragraphs [0071], [0072], and [0266], the basic time-domain unit for dynamic scheduling may be one sub-frame consisting of two consecutive timeslots. This may be referred to as a resource-block pair), and the second resource scheduling mode indicates a time domain resource in unit of symbol (see paragraphs [0071], [0072], [0073], and [0261], a resource element (RE) may correspond to one (1) sub-carrier during one (1) OFDM symbol interval. Resource allocation methods for the extended control region of PDSCH for carrier segment DCI may follow predetermined frequency first then time/OFDM symbols.  Resource allocation methods for the extended control region of PDSCH for carrier segment DCI may follow predetermined time/OFDM symbols first then frequency), and 
the processor is further used for determining a resource scheduling mode of a data channel corresponding to the DCI according to the DCI format of the DCI (see Fig. 1b, paragraphs [0073], [0108], [0164], and [0171], in resource allocations of type 2, the resource block assignment information may indicate to a scheduled WTRU a set of contiguously allocated localized virtual resource blocks and/or distributed virtual resource blocks. The DCI format used for resource allocation may extend the R10 control signaling, (e.g., the WTRU may implicitly determine whether or not it may decode downlink assignments (or transmit for uplink grants) for the concerned cell in the given subframe. For example, for downlink transmissions the WTRU may use a configuration to determine whether or not additional RBs may be used (and/or may be concatenated) with the downlink RB assignment for PDSCH indicated in the received DCI.  For example, for uplink transmissions the WTRU may use a configuration to determine whether or not additional RBs may be used (and/or may be concatenated) with the granted uplink RB resources for PUSCH indicated in the received DCI).

Allowable Subject Matter
Claims 9-12, 16-18, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 06/05/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476